Citation Nr: 1103937	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for Morton's neuroma, to 
include as secondary to service-connected residuals of a left 
foot stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service August 27, 1987 to September 
21, 1987 and from September 26, 1995 to January 29, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
Veteran's claim for service connection for Morton's neuroma.

The Veteran testified before a Veterans Law Judge (VLJ) at an 
April 2009 RO (Travel Board) and a hearing transcript has been 
associated with the claims file.  

This mater was remanded in October 2009 for additional 
development.  

The VLJ who conducted the April 2009 hearing is no longer 
employed by the Board.  The Veteran was informed of this 
personnel change in a June 2010 letter and he subsequently 
requested a hearing before the Board via videoconference at the 
local RO to be conducted with a new VLJ.  This matter was 
remanded in August 2010 to allow for the scheduling of such a 
hearing.

The Veteran testified before the undersigned Acting Veteran Law 
Judge (AVLJ) at an October 2010 Board videoconference hearing and 
a hearing transcript has been associated with the claims file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, this matter must be again remanded for additional 
development.

The Veteran has undergone several VA examinations during the 
course of this appeal to determine the etiology of his claimed 
Morton's neuroma.  A February 2006 VA examination contained an 
impression of a left foot Morton's neuroma but did not offer an 
opinion regarding the etiology of this condition.  An October 
2007 VA examiner did not find a Morton's neuroma on examination 
and consequently did not offer an opinion regarding etiology 
despite the previous impression of a left foot Morton's neuroma.  
See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  These 
examinations are therefore inadequate.

A third VA examination was conducted in January 2010, resulting 
in a diagnosis of a "possible" Morton's neuroma in the third 
webspace (of the left foot) and offered an opinion regarding the 
relationship of this disorder to the Veteran's service.  However, 
this opinion did not contain a rationale and is inadequate.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is not entitled 
to any weight).  A new VA podiatry examination is required to 
determine the etiology of the Veteran's diagnosed left foot 
Morton's neuroma.  The Board also notes that the Veteran and his 
representative requested that a new VA podiatry examination be 
conducted in his October 2010 hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
podiatry examination conducted by a 
podiatrist to determine whether there is a 
relationship between the Veteran's current 
Morton's neuroma and service.  All indicated 
diagnostic testing should be performed.  The 
claims file including a copy of this remand 
must be made available to, and be reviewed 
by, the examiner.  The examiner should 
indicate such review in the examination 
report or in an addendum.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or more) that 
the diagnosed Morton's neuroma had its onset 
in service or is otherwise related to a 
disease or injury in active duty service.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
that the Veteran's Morton's neuroma is caused 
or aggravated by a service-connected 
disability, to specifically include his 
service-connected residuals of a left foot 
fracture.

The examiner must provide a rationale for all 
expressed opinions.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's competent lay reports 
must be considered in formulating the 
requested opinion.

2.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case and afford the Veteran and his 
representative an appropriate opportunity to 
respond before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


